 GEORGETOWN DEVELOPMENT AND MANAGEMENT ' CORP.GeorgetownDevelopment and ManagementCorpora-tionandLocal 227, Service EmployeesInternation-alUnion, AFL-CIO, Petitioner. Case 3-RC-6474December17, 1976DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMANMURPHY ANDMEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election approved by the Acting RegionalDirector for Region 3 on November 19_1975, anelection by secret ballot was conducted in the above-entitledmatter on December 5, 1975, under thedirection and supervision of the Regional Director,among the employees in the following appropriatecollective bargaining unit:All painters, maintenance people, landscapers andcleaningpeople employed by the Employer,excluding all office clerical employees, profession-al employees, other employees, guards, and super-visors as defined in the Act.The tally of ballots showed that, of approximately 22eligible voters, 22 cast ballots, of which 1 I were forthe_ Petitioner, 10 were against the Petitioner, and 1ballotwas challenged. The challenged ballot wassufficient to affect the results of the election. Thereaf-ter, the Petitioner and the Employer filed timelyobjections to conduct affecting the results of theelection.On January 9, 1976, following an investigation, theRegional Director issued a Report on Objections andChallenged Ballot and Order Directing Hearing onchallenged Ballot, in which he recommended that thePetitioner's and the Employer's -objections be over-ruled and recommended that a hearing be held toresolve the eligibility of Robert Niederhofer, thechallenged voter, to vote in the election. Thereafter,the Employer filed timely exceptions to the report.On August 26, 1976, the National Labor RelationsBoard issued a Decision and Order adopting theRegional Director's recommendation that the objec-tions be overruled and directing that a hearing beheld before a duly designated Hearing Officer toresolve the issues raised with respect to the challengeto the ballot of Robert Niederhofer.On June 2, 3, 10, and 11, 1976, pursuant to theBoard's Order, a hearing was held in Buffalo, NewYork, before Hearing Officer Richard L. Friend, inwhich all parties participated, including a representa-tivefor the Regional Director. All parties wereafforded full opportunity to be heard, to examine and227 NLRB No. 12381cross-examine witnesses, and to introduce evidencehearing on the issues herein.On July 19, 1976, the Hearing Officer issued hisreport in which he found that Neiderhofer was asupervisor as defined in the Act and recommendedthat the challenge to his ballot be sustained and acertification of representativeissue.Thereafter, theEmployer filed timely exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of _ theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated, itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including theexceptions and brief, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The' labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The only matter in dispute is the challenge tothe ballot of Robert Neiderhofer, who the Petitionerclaims is a supervisor. The Employer services threeresidential projects in Amherst, New York, with 22maintenance, employees, including painters, cleaningpersonnel, landscapers, and general maintenancepersonnel, who. are responsible for maintaining theseproperties and the Employer's office building, also inAmherst.Mary Louise Nugent,is the Employer's residentialproperty manager; she also manages eight projects inwestern New York and two facilities in Michigan, notinvolved in this proceeding. She alone has thesupervisory authority to hire and discipline themaintenance employees. In addition to Mrs. Nugent,there is a resident manager for each of the threeprojects.The resident managers routinely prepareand post daily service request forms listing mainte-nancework to be performed at their projects.Neiderhofer and the maintenance crews select fromthe list whatever jobs fall within their particular skills.The three resident managers appear to exercise littleor no meaningful direction over the daily operationsof the Employer's maintenance staff.Niederhofer has been employed by various entitiesof Caldwell Development Corporation, the Employ-er's parent, for 10 or 11 years. For a brief period in1970 he supervised and was responsible for theEmployer's maintenance employees at its facility in 382DECISIONSOF NATIONALLABOR RELATIONS BOARDUtica,New York,and at facilities in western- NewYork.At other times,Niederhofer was engaged inmaintenance and carpentry work for the Employerand its affiliated companies.From 1971 through January 1976, Niederhofer hasbeen paid monthly on a salary basis. In October 1975,following a 15-month period of medical disability, hereturned to the Employersemploy at his old annualsalary of $12,500.At the time of the election, he wasthe only salaried worker on the election eligibility listand received nearly,twice'as much pay as any othermember of the maintenance crew.Hourly employees,unlike Niederhofer,received time and a half for workbeyond 40 hours a week.The record indicates that Niederhofer possessesseveral attributes of supervisory authority. For in-stance,"he participates in the Employer'shiringprocess,,as,evidencedby-the factthat on one occasionhe substituted for Mrs., Nugent on a visit to ErieCommunity College to interview job applicants andin the course of the interviews quizzed the applicantson their experience with tools,informed them of thenature of the Employer's jobs, and advised themwhen they.might expect notification of their hire. OnNiederhofer's, return,Nugent sought his recommen-dations.Nugent testified she felt his favorable recom-mendation on one of two applicants who were hiredhad some influence on her decision.Pursuant to Mrs.Nugent's request,Niederhofer called the applicantsto tell them they had; been hired,and, when theyarrived,introduced'them and told them where andwith whom they would be working.Niederhofertrained one of the new employees,'on the assumptionthat it was part of his duties. On other'occasions,Niederhofer on his own initiative obtained overtimehelp and granted-early leaves. A painter testified thatwhen he started in the Employer's employNiederhof-er assigned and directed him in his work.Employee Raymond Jedrysik,in charge of andresponsible for painters and cleaners,testified that heconsidered Niederhofer his boss, and several employ-ees under him testified that whenever they soughtsupervisory permission from Jedrysik he told them hewould have to consult with,or obtain permissionfrom,Niederhofer before he could grant'their re-quests.-The Hearing Officer concluded that Niederhoferexercised supervisory authority requiring the use ofindependent judgment.He noted- that Niederhoferindependently authorized overtime,was involved inthe hiring process,trained new employees,permittedemployees to leave work before their usual quittingtime, made work assignments,and directed the workof other employees.He-appears to have been the onlyindividualwith authority to supervise the mainte-nance workers on a daily basis in view of Mrs.Nugent's overall management responsibilities whichinvolved projects in other-geographical areas, inaddition to those involved herein. We agree.iAccordingly,we find that Robert Niederhofer wasa supervisor,as defined in the Act, at the time of theelection and sustain the challenge to his ballot. As thePetitioner has received a majority of the valid ballotscast in the election,we shall issue a certification ofrepresentative in its behalf.-_CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Local 227, Service Employ-ees International Union,AFL-CIO,and that,pursu-ant to Section 9(a) of the National Labor RelationsAct, as amended,the said labor organization is theexclusive representative of all the employees in theunit found appropriate herein for the purposes, ofcollective bargaining in respect to rates of pay,wages,hours of employment,or other conditions of employ-ment.ISkyWolfSales d/b/a PacificIndustriesof San Jose,189 NLRB 933(1971).